     Case 3:20-cv-00586-NJR Document 4 Filed 08/27/20 Page 1 of 2 Page ID #38




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF ILLINOIS


    MARCUS C. WILLIAMS,                             )
    aka AYANA SATYAGRAHI,                           )
                                                    )
                  Petitioner,                       )
                                                    )          Case No. 20-cv-586-NJR
    vs.                                             )
                                                    )
                                                    )
    DAN SPROUL, 1                                   )
                                                    )
                  Respondent.                       )

                                 MEMORANDUM AND ORDER

ROSENSTENGEL, Chief Judge:

          Petitioner Marcus C. Williams, aka Ayana Satyagrahi, an inmate of the Federal Bureau of

Prisons (“BOP”) currently incarcerated at United States Penitentiary – Marion (“USP- Marion”),

brings this habeas corpus action pursuant to 28 U.S.C. § 2241 to challenge a disciplinary

proceeding which led to loss of good time credits. Specifically, Satyagrahi alleges that she was

denied due process during the disciplinary proceedings.

          The case is now before the Court for a preliminary review of the Petition pursuant to Rule 4

of the Rules Governing Section 2254 Cases in United States District Courts. Without commenting

on the merits of Satyagrahi’s claim, the Court concludes that the Petition survives preliminary

review under Rule 4 and Rule 1(b). Given the limited record, it is not plainly apparent that she is

not entitled to habeas relief.




1
 Dan Sproul is the current warden of USP-Marion and thus the proper respondent. The Clerk of Court is
DIRECTED to SUBSTITUTE Dan Sproul in place of the generic respondent Warden -USP Marion.
                                                   1
    Case 3:20-cv-00586-NJR Document 4 Filed 08/27/20 Page 2 of 2 Page ID #39




         IT IS HEREBY ORDERED that Respondent Dan Sproul shall answer or otherwise plead

on or before September 24, 2020. 2 This preliminary order to respond does not, of course, preclude

the Government from raising any objection or defense it may wish to present. Service upon the

United States Attorney for the Southern District of Illinois, 750 Missouri Avenue, East St. Louis,

Illinois, shall constitute sufficient service.

         Satyagrahi is ADVISED of her continuing obligation to keep the Clerk (and each opposing

party) informed of any change in her whereabouts during the pendency of this action. This

notification must be done in writing and no later than 7 days after a transfer or other change in

address occurs. Failure to provide notice may result in dismissal of this action. See Fed. R. Civ. P.

41(b).

         IT IS SO ORDERED.

         DATED: 8/27/2020

                                                       ___________________________
                                                       NANCY J. ROSENSTENGEL
                                                       Chief U.S. District Judge




2
 The response date ordered here is controlling. Any date that the Case Management/Electronic Case Filing
(“CM/ECF”) system should generate during this litigation is a guideline only. See SDIL-EFR 3.
                                                   2
